Citation Nr: 0529053	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for end-stage liver 
disease, status post liver transplant, as a result of 
exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a January 2000 decision by the Winston-Salem, 
North Carolina, Regional Office (RO).  In March 2001, the 
Board remanded the case for further evidentiary development 
after which, in November 2002, the Board denied the claim.  

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2003, the veteran's counsel and the VA General Counsel 
jointly moved the Court to vacate the November 2002 Board 
decision and remand the case to the Board.  In an order 
issued later that month, the Court sustained the motion.  In 
March 2004, the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran's end-stage liver disease, status post liver 
transplant, is related to his military service.


CONCLUSION OF LAW

The veteran's end-stage liver disease, status post liver 
transplant, was neither incurred nor aggravated by military 
service and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the January 
2000 rating decision, the March 2000 statement of the case, 
in June 1999, June 2001, March 2004, and August 2004 VA 
correspondence, the June 2002 and April 2005 supplemental 
statements of the case, and the March 2001 and March 2004 
Board remands fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all available service medical records and 
obtaining all identified post-service records.  Specifically, 
the veteran reported that he received all of his treatment 
from the following healthcare providers and VA and/or the 
veteran thereafter obtained and associated with the record 
all of his treatment records from the Albemarle Hospital 
including treatment records from Stephen Farber, M.D., the 
Medical College of Virginia including a copy of the December 
2000 liver pathology report, MCV-VCA Hospitals and Physicians 
including treatment records from Mitchell L. Shiffman, M.D., 
Stewart Manning, M.D., Dr. E. J. Waterhouse, and the Durham 
VA Medical Center.  The record also includes statements as to 
the origins of the veteran's liver disease from Drs. Shiffman 
and Farber as well as VA medical opinions dated in October 
2001, May 2002, and March 2005. 

As to concerns addressed in the joint motion relative to the 
VA examination, the Board finds that any prejudice was cured 
by VA obtaining a new medical opinion in March 2005.  

Similarly, as to the concern addressed in the joint motion 
relative to providing the October 2001 VA examiner, prior to 
his issuing the May 2002 addendum, pertinent medical 
literature pertaining to herbicide exposure and the November 
2002 Board decision's citation to studies conducted by the 
National Academy of Sciences (NAS) without VA providing the 
claimant with a copy of either of these materials, the Board 
finds that any prejudice has been cured by the notice 
provided in the March 2004 Board remand and the April 2005 
supplemental statement of the case.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Likewise, the Board finds that the veteran is not prejudiced 
by VA's going forward with the adjudication of his claim 
without additional statements from Drs. Faber and Shiffman as 
to the medical findings specific to the claimant, or the 
medical research that supported their opinions that his liver 
disease could have been caused by his exposure to Agent 
Orange while in military service.  Simply put, they failed to 
reply to VA's May and August 2004 requests for information.  
Moreover, in August 2004 VA notified the claimant that his 
claim would be adjudicated without this information because 
of the doctors' failure to reply to its requests.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist 
is not always a one-way street.  If a veteran desires help 
with his claim, he must cooperate with VA's efforts to assist 
him.).

Next, the Board notes that the Court has held that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, VA issued the VCAA letters after the 
adverse rating decision in January 2000.  The Court explained 
in Pelegrini, however, that a failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
veteran was provided a meaningful opportunity to participate 
in the processing of his claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As such, the lack of full notice 
prior to the initial decision has been corrected, and any 
error as to when notice was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The veteran contends that the liver disease that caused the 
need for a liver transplant was caused by his military 
service, including his exposure to Agent Orange while serving 
in the Republic of Vietnam.  It is requested that the veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  
For these Vietnam war veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When adjudicating claims of entitlement to service connection 
due to alleged herbicide (including Agent Orange) exposure, 
VA must consider both direct service connection under 
38 C.F.R. § 3.303 and presumptive service connection under 
38 C.F.R. § 3.307 for the disorders enumerated at 38 C.F.R. 
§ 3.309 for herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Presumptive Service Connection

As to presumptive service connection for the disorders 
enumerated at 38 C.F.R. § 3.309(e), a review of the record 
shows the veteran's complaints and/or treatment for liver 
disease starting in January 1997.  His disease was thereafter 
diagnosed as cirrhosis of the liver, alcoholic cirrhosis of 
the liver, and/or end stage liver disease.  The record also 
shows the veteran complaints and/or treatment before and 
after a December 1998 liver transplant.  However, these 
disease processes are not recognized by the Secretary as a 
disease process associated with herbicide exposure.  
Therefore, the presumptions found in 38 C.F.R. §§ 3.307, 
3.309(e) do not apply.

Direct Service Connection

As to entitlement to direct service connection, the Board 
notes that, while the veteran's Form DD-214 documents combat 
service in the Republic of Vietnam during the Vietnam War, 
his service medical records are devoid of any complaint or 
finding pertinent to a liver disorder.  Moreover, the 
earliest documentation of a liver disease is from 1997 (see 
January 1997 consultation report from at Albemarle Hospital), 
more than two and a half decades post-service, the Board 
finds that there is no continuity of symptomatology between 
his military service and his liver disease.  38 C.F.R. 
§ 3.303(d).  

The presumptions found at 38 C.F.R. §§ 3.307, 3.309(a) 
relative to cirrhosis of the liver do not help the veteran 
because the record does not show his being diagnosed with 
that disorder within a year of his June 1970 separation from 
active duty.  In fact, the October 2001 VA examiner 
specifically opined that it was not likely that the veteran's 
liver disease was manifested within the first post-service 
year because cirrhosis of the liver is normally a long-term 
disease characterized by a series of events, which usually 
develops many years later.

As to the medical opinions that cirrhosis of the liver was 
caused by the veteran's exposure to herbicides while serving 
in the Republic of Vietnam, as a Vietnam era veteran the 
claimant is presumed to have herbicide exposure.  See 
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, Dr. Faber opined in a January 1999 letter that it 
was "possible" that the veteran's exposure to Agent Orange 
in the military could be a cause of his current liver 
disease.  Similarly, Dr. Shiffman opined in a June 2001 
letter that Agent Orange exposure "may have been a 
contributing factor" to his development of liver disease.  
Likewise, in the October 2001 VA examination report, it was 
opined that it was at least at likely as not that the 
veteran's liver failure was a result of Agent Orange 
exposure.

On the other hand, in the May 2002 addendum to the October 
2001 VA examination, and in the March 2005 opinion, it was 
opined that it was less likely than not that the veteran's 
liver disease was secondary to his Agent Orange exposure.  

In the May 2002 addendum and March 2005 opinion, the 
physicians clearly indicated that the statements were made 
after reviewing the claims folder and pertinent medical 
literature pertaining to herbicide exposure and its known 
complications.  It was specifically noted that liver disease 
was not a known complication of Agent Orange exposure.  
Additionally, the May 2002 and March 2005 medical opinions 
were based on a full and fair consideration of the material 
evidence and the physicians provided clear rationale for the 
opinions rendered.  Furthermore, these opinions mirror the 
conclusion of the NAS which has exhaustively studied the 
nature of any disease caused by Agent Orange exposure since 
1993.  Indeed, in 1996, the NAS announced that after 
reviewing approximately 6,420 abstracts of scientific or 
medical articles and selecting approximately 230 
epidemiological studies for detailed analysis, consulting 
with outside experts, and conducting public hearings, it 
found no basis to link any disorder to Agent Orange exposure 
save for those listed at 38 C.F.R. § 3.309(e).  See VETERANS 
AND AGENT ORANGE: HEALTH EFFECTS OF HERBICIDES USED IN 
VIETNAM (1993), and a 1996 report entitled VETERANS AND AGENT 
ORANGE: UPDATE 1996 (1996) cited at 59 Fed. Reg. 341-6 
(1994); 61 Fed. Reg. 41,442-49 (1996).

In contrast, neither the October 2001 VA opinion nor the 
opinions provided by Drs. Faber and Shiffman are shown to be 
based on all the evidence of record or based on a review of 
pertinent medical literature.  In fact, as to the opinions 
provided by Drs. Faber and Shiffman, the Board finds that 
these statements are too speculative to provide a nexus to 
service.  The use of the word "possible" and "may have 
been a contributing factor" makes these opinions of these 
doctors speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Finally, it bears 
repeating that Drs. Faber and Shiffman declined to respond to 
VA's requests for a more definitive statement as to the 
relationship between the claimant's current liver disability 
and his exposure to herbicide agents while in military 
service. 

Therefore, the Board finds the May 2002 and March 2005 
opinions to be more probative.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the clear weight of the evidence 
is against the veteran's claim of entitlement to service 
connection for end-stage liver disease, status post liver 
transplant.  Given this evidentiary picture, the 
preponderance of the evidence is against finding that the 
veteran's end-stage liver disease, status post liver 
transplant, is related to his military service including his 
presumptive exposure to herbicide agents while serving in the 
Republic of Vietnam.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative statements to 
the VA.  Lay witnesses can testify as to the visible symptoms 
or manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, lay statements 
as to the origins of a current disability are not probative 
because laypersons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  


ORDER

Service connection for end-stage liver disease, status post 
liver transplant, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


